UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-7775 JVS (1:19bk10299-VK) Date December 30, 2019

 

Title IN RE Paula Parisi: Paula Parisi. v. U.S. Trustee

 

Present: The Honorable JAMES V.SELNA, U.S. DISTRICT JUDGE

 

 

 

Lisa Bredahl Not Present
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: [INCHAMBERS] ORDER TO SHOW CAUSE RE DISMISSAL

FOR LACK OF PROSECUTION

The Court, on its own motion, hereby ORDERS appellant(s)to show cause in
writing no later than January 17, 2020 why this action should not be dismissed for
lack of prosecution.

This Order is based upon appellant's failure to file the required opening brief as
required under the Federal Rules of Bankruptcy Procedure 8014, 8015, 8016,
and 8018. (See Docket No. 17) and the Court’s Order of November 26, 2019 (see
Docket No. 16.)

If this case has been settled and/or dismissed in the Bankruptcy Court counsel
/parties must file a separate dismissal in the District Court.

 

Initials of Preparer Imb

 

CIVIL MINUTES - GENERAL
Page 1 of 1
